internal_revenue_service national_office technical_advice_memorandum index number date number release date control number taxpayer’s name taxpayer’s identification_number taxpayer’s address tam-118277-98 cc dom p si b7 years in issue_date of conference district_director legend taxpayer a e issue are taxpayer’s costs attributable to the construction of molds and other tooling used in the manufacture of plastic injection molded products deductible as research_and_experimental_expenditures under sec_174 if those costs are related to the construction_of_property that is subject_to an allowance for depreciation conclusion taxpayer’s costs attributable to the construction of molds and other tooling used in the manufacture of plastic injection molded products are not deductible as research_and_experimental_expenditures under sec_174 because the costs are for the component material labor and other elements involved in the construction of depreciable_property in the manufacturing of products by taxpayer for its customers tam-118277-98 facts taxpayer is in the trade_or_business of manufacturing plastic injection molded products products for customers from a variety of different industries including the automotive consumer electronics medical products and appliances industries the products that taxpayer manufactures are components of final products the customer produces for sale to consumers in order to manufacture the products taxpayer must first design and construct a plastic injection molding die or mold the molds then are used to manufacture the products for the customer normally the customer will furnish taxpayer with engineering drawings and specifications for the desired product occasionally however the customer will furnish only the concept of the product in these cases taxpayer must produce the drawings and specifications from which it designs and constructs the mold and thereafter manufactures the product based upon its estimate of anticipated costs to design and construct the mold taxpayer will enter into a contract with the customer to develop the mold together with other tooling as well as to manufacture the desired product under the terms of the contract taxpayer is entitled to payment only if taxpayer successfully designs and builds the mold and the customer accepts the sample products produced from the mold consequently the design and development of the mold are at taxpayer’s risk once taxpayer constructs the mold and the customer accepts the mold title to the mold and other tooling shifts to the customer the mold generally remains in the possession of taxpayer for the manufacture of the products risk of loss or damage however remains with the customer the customer has the right to remove at any time the mold and other tooling taxpayer uses in the manufacture of the products if the customer removes from taxpayer’s site any tooling which includes the mold prior to the completion of the manufacturing contract however it is liable for an additional fee equal to percent of the cost to develop the mold generally taxpayer will design as well as construct the mold in-house in the event however that taxpayer is unable to construct the mold in-house it will enter into a contract with a third-party toolmaker which will build the mold based upon taxpayer’s design and specifications the third-party toolmaker will be paid only if the mold is constructed precisely in accordance with taxpayer’s design specifications the third-party toolmakers do not guarantee however that the mold will perform to the customer’s specifications and produce the desired product thus to the extent that the design and development of the mold are at taxpayer’s risk taxpayer must incur additional costs to modify the mold and its design until the mold produces parts acceptable to the customer for taxable years a through e taxpayer filed a formal claim_for_refund for research credits and deductions attributable to the design development and construction of the mold at tam-118277-98 issue in this request for technical_advice are deductions under sec_174 for costs attributable to the construction of the mold and other tooling law sec_174 provides that a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction sec_174 provides in relevant part that sec_174 will not apply to any expenditure for the acquisition or improvement of land or for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character that is subject_to the allowance under sec_167 relating to allowance for depreciation etc in the service published final amendments to sec_1_174-2 to clarify the definition of research or experimental expenditures the regulations as amended apply to taxable years beginning after date because the amendments merely clarify the existing definition of research or experimental expenditures however return positions for years prior to date that are consistent with the amendments will be recognized as consistent with the final regulations in effect for those years sec_1_174-2 defines the term research or experimental expenditures as expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term generally includes all such costs incident to the development or improvement of a product sec_1_174-2 further provides that expenditures represent research_and_development costs in the experimental or laboratory sense if they are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product or the appropriate design of the product sec_1_174-2 provides that the term product includes any pilot_model process formula invention technique patent or similar_property and includes products to be used by the taxpayer in its trade_or_business as well as products to be held_for_sale lease or license sec_1_174-2 provides that the provisions of sec_1_174-2 apply not only to costs paid_or_incurred by the taxpayer for research or experimentation undertaken directly by the taxpayer but also to expenditures paid_or_incurred for research or experimentation carried on in the taxpayer’s behalf by another person or organization however any expenditures_for research this technical_advice_memorandum will not address the issue of whether costs attributable to the design development and construction of the mold and other tooling qualify for the research_credit under sec_41 tam-118277-98 or experimentation carried on in the taxpayer’s behalf by another person are not expenditures to which sec_174 relates to the extent that they represent expenditures_for the acquisition or improvement of land or depreciable_property used in connection with the research or experimentation to which the taxpayer acquires rights of ownership sec_1_174-2 illustrates the application of sec_1_174-2 with the following examples in example a engages b to undertake research and experimental work in order to create a particular product b will be paid annually a fixed sum plus an amount equivalent to his actual expenditures in a pays to b in respect of the project the sum of dollar_figure of which dollar_figure represents an addition to b’s laboratory and the balance represents charges for research_and_experimentation on the project it is agreed between the parties that a will absorb the entire cost of this addition to b’s laboratory which will be retained by b a may treat the entire dollar_figure as expenditures under sec_174 in sec_1_174-2 example x corporation a manufacturer of explosives contracts with the y research organization to attempt through research_and_experimentation the creation of a new process for making certain explosives because of the danger involved in such an undertaking y is compelled to acquire an isolated tract of land on which to conduct the research_and_experimentation it is agreed that upon completion of the project y will transfer this tract including any improvements thereon to x sec_174 does not apply to the amount_paid to y representing the costs of the tract of land and improvements sec_1_174-2 contains rules relating to certain expenditures with respect to land and other_property sec_1_174-2 provides that expenditures by the taxpayer for the acquisition or improvement of land or for the acquisition or improvement of property which is subject_to an allowance for depreciation under sec_167 are not deductible under sec_174 irrespective of the fact that the property or improvements may be used by the taxpayer in connection with research or experimentation however allowances for depreciation of property are considered as research or experimental expenditures_for purposes of sec_174 to the extent that the property to which the allowances relate is used in connection with research or experimentation if any part of the cost of acquisition or improvement of depreciable_property is attributable to research or experimentation whether made by the taxpayer or another see sec_1_174-2 and sec_1_174-2 provides in relevant part that expenditures_for research or experimentation which result as an end product of the research or experimentation in depreciable_property to be used in the taxpayer’s trade_or_business may subject_to the limitations of sec_1_174-2 be allowable as a current_expense deduction under sec_174 sec_1_174-2 provides in relevant part that if expenditures_for research or experimentation are incurred in connection with the construction or manufacture of depreciable_property by another they are deductible under sec_174 only if made upon the taxpayer’s order and at his risk no deduction will be allowed i if the taxpayer purchases another’s product tam-118277-98 under a performance guarantee whether express implied or imposed by local law unless the guarantee is limited to engineering specifications or otherwise in such a way that economic utility is not taken into account or ii for any part of the purchase_price of a product in regular production however see sec_1_174-2 sec_1_174-2 provides that the deductions referred to in sec_1_174-2 and for expenditures in connection with the acquisition or production of depreciable_property to be used in the taxpayer’s trade_or_business are limited to amounts expended for research or experimentation thus amounts expended for research or experimentation do not include the costs of the component materials of the depreciable_property the costs of labor or other elements involved in its construction and installation or costs attributable to the acquisition or improvement of the property for example a taxpayer undertakes to develop a new machine for use in his business he expends dollar_figure on the project of which dollar_figure represents the actual costs of material labor etc to construct the machine and dollar_figure represents research costs which are not attributable to the machine itself under sec_174 the taxpayer would be permitted to deduct the dollar_figure as expenses not chargeable to capital_account but the dollar_figure must be charged to the asset account the machine analysis the issue in this request for technical_advice is whether costs attributable to the construction of molds and other tooling used in the manufacture of plastic injection molded products constitute research_and_experimental_expenditures under sec_174 it is taxpayer’s position that such costs are deductible under sec_174 notwithstanding the limitations imposed by sec_1_174-2 and because the molds are not depreciable_property in the hands of taxpayer taxpayer suggests that because title to the property was transferred to the customer when the molds were completed and accepted the property was used in the customer’s trade_or_business rather than taxpayer’s trade_or_business even though taxpayer used the molds to manufacture the products for the customer taxpayer argues that the property was depreciable_property in the hands of the customer and the costs to construct the depreciable_property are deductible under sec_174 it is our view however that such costs do not escape the limitations imposed by sec_1_174-2 and because such property is of a character subject_to an allowance for depreciation under sec_167 regardless of which person either taxpayer or the customer is entitled to claim the allowance for depreciation sec_174 provides that a taxpayer may treat research_and_experimental_expenditures that are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses that are not chargeable to capital_account research_and_experimental_expenditures are generally defined as expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense but only so long as they are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product uncertainty exists if the tam-118277-98 information available to the taxpayer does not establish the capability or method for developing or improving the product or the appropriate design of the product sec_174 applies not only to costs attributable to research or experimentation undertaken directly by the taxpayer but also to expenditures paid_or_incurred for research or experimentation carried on in the taxpayer’s behalf by a third person under certain circumstances however expenses attributable to research or experimentation undertaken either directly by the taxpayer or on behalf of the taxpayer by a third person will not be deductible under sec_174 specifically research or experimental expenditures do not include expenditures_for quality control testing efficiency surveys management studies consumer surveys advertising and promotions the acquisition of another’s patent model production or process or research in connection with literary historical or similar projects sec_1_174-2 moreover research or experimental expenditures generally do not include expenditures attributable to the acquisition or improvement of property which is subject_to an allowance for depreciation under sec_167 sec_1_174-2 and the applicable examples at sec_1_174-2 address the factual scenario where expenditures are paid_or_incurred by the taxpayer for research or experimentation carried on in the taxpayer’s behalf by a third person and a portion of the costs is attributable to land or depreciable_property in both example and example the taxpayer is the customer for whom a research contractor is performing research or experimentation in example the taxpayer pays to the research contractor b the sum of dollar_figure of which dollar_figure represents an addition to the research contractor’s laboratory because the contractor and not the taxpayer retains possession of the laboratory addition the taxpayer is permitted to deduct the cost of the addition as a research_and_experimentation expenditure under sec_174 in example the research contractor is compelled to acquire a tract of land upon which to conduct research_and_experimentation for the taxpayer the parties agree that upon completion of the project the research contractor will transfer the land to the taxpayer in this alternate scenario because the taxpayer acquires ownership of the tract of land the taxpayer is not allowed to deduct the cost of the land as a research_and_experimentation expenditure under sec_174 both examples serve to illustrate that ownership of land or depreciable_property is determinative in factual scenarios where the research_and_experimentation is not performed by the taxpayer but instead by a third party contractor see revrul_73_20 1973_1_cb_133 revrul_69_484 1969_2_cb_38 this is not the factual scenario of the case at hand where taxpayer is the research contractor and not the customer sec_1_174-2 generally provides that a taxpayer’s expenditures_for the acquisition or improvement of property which is subject_to an allowance for depreciation under sec_167 are not deductible under sec_174 irrespective of the fact that the property or improvements may be used by the taxpayer in connection with research or experimentation sec_1_174-2 provides in relevant part that expenditures_for research or experimentation which tam-118277-98 result as an end product of the research or experimentation in depreciable_property to be used in the taxpayer’s trade_or_business may subject_to the limitations of sec_1_174-2 be allowable as a current_expense deduction under sec_174 sec_1_174-2 provides that the deductions referred to in sec_1_174-2 and for expenditures in connection with the acquisition or production of depreciable_property to be used in the taxpayer’s trade_or_business are limited to amounts expended for research or experimentation and do not include the costs attributable to the construction of the property two types of expense are implicated by these rules expense incurred for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product sec_1_174-2 and expense attributable to the component material labor or other elements involved in the construction and installation of a product the former type of expense to the extent it can be traced to activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product is deductible for purposes of sec_174 the latter type of expense to the extent it represents costs for the construction of a depreciable asset is not deductible cf revrul_73_275 1973_1_cb_134 holding that costs attributable to the development and design of an automated manufacturing system as distinguished from costs attributable to the production of the manufacturing system are deductible under sec_174 under the present facts the expenditures in question are those attributable to the construction of the molds and other tooling the parties in this case agree that the molds and other tooling are property of a character subject_to the allowance for depreciation it is taxpayer’s position however that such property is not subject_to the limitations of sec_1_174-2 and because the property is not depreciable_property in the hands of taxpayer in fact the plain meaning of the term property of a character subject_to the allowance for depreciation refers to the character of the property and not to whether it is depreciable in the hands of a particular taxpayer the term has been widely construed to impose only three requirements that the property be subject_to exhaustion wear_and_tear or obsolescence that the property be used over a period of years and that the property be used in a trade_or_business or held_for_the_production_of_income see sec_167 in a court-reviewed opinion the tax_court construed the term to mean property subject_to exhaustion or wear_and_tear decay decline or exhaustion and used in a taxpayer’s trade_or_business see 97_tc_670 see also 68_f3d_41 2d cir aff’g 103_tc_247 court reviewed nonacq 1996_2_cb_2 and 1997_1_irb_6 65_f3d_329 3d cir aff’g 103_tc_285 court reviewed nonacq 1996_2_cb_2 and 1997_1_irb_6 the tax_court and other courts have construed equivalent the commissioner’s nonacquiescence in both simon and liddle is limited to the sec_167 requirements for a determinate useful_life and reduction of basis for salvage_value tam-118277-98 language under other operative provisions of the code to refer to the character or nature of the property and have considered it irrelevant whether the particular taxpayer before the court is entitled to claim an allowance for depreciation see eg 101_tc_260 37_f3d_621 fed cir 654_f2d_35 610_f2d_715 see also h_rep_no pincite debating the research_credit and the definition of supplies in congress noted that p roperty which is of a character subject_to the allowance for depreciation is not eligible for the credit whether or not amounts of depreciation are deductible during the year and whether or not the cost of such property can be expensed in sum sec_1_174-2 does not provide rules for determining which particular taxpayer is entitled to claim the allowance for depreciation it is immaterial whether the constructed property constitutes depreciable_property to taxpayer or the customer because the ultimate owner of the property is neither determinative nor dispositive for purposes of the limitations in sec_1_174-2 as long as the property is used in taxpayer’s trade_or_business sec_1_174-2 provides that the deductions referred to in sec_1_174-2 and for expenditures in connection with the acquisition or production of depreciable_property to be used in the taxpayer’s trade_or_business are limited to amounts expended for research or experimentation thus amounts expended for research or experimentation do not include the costs of the component materials of the depreciable_property the costs of labor or other elements involved in its construction and installation or costs attributable to the acquisition or improvement of the property with respect to the present facts taxpayer states that it is not using the molds and other tooling in its trade_or_business in the manner contemplated by sec_167 or sec_174 rather taxpayer contends that it is the customer that is using the molds and other tooling in its trade_or_business because the customer has title to this property for purposes of evaluating taxpayer’s eligibility for a deduction under sec_174 however there is little question under the facts that taxpayer is using the molds and other tooling in its trade_or_business of manufacturing plastic injection molded products for customers therefore it is our view that taxpayer’s expenditures_for the construction of the mold and other tooling are not deductible as research_and_experimental_expenditures under sec_174 because they are related to depreciable_property used in the manufacturing of products by taxpayer for its customers except as specifically stated in this technical_advice_memorandum we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code additionally we express or imply no opinion tam-118277-98 on the federal tax consequences of alternative treatment under sec_263 or sec_263a finally to the extent this technical_advice_memorandum is limited to the narrow question of whether the taxpayer is entitled to a deduction under sec_174 we express or imply no opinion on the application of the depreciation rules under sec_167 and sec_168 further we note that pursuant to sec_4 of revproc_99_3 1999_1_irb_103 the service ordinarily will not issue a letter_ruling or determination_letter on the application of sec_167 and sec_168 where the formal ownership of property is in a party other than the taxpayer except when title is held merely as security caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
